DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 13, 2021 has been entered.
 Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 13, 2021 was filed after the mailing date of the Final Rejection on October 13, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Terminal Disclaimer
The terminal disclaimer filed on January 13, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of copending US Application No. 16/203,316 has been reviewed and is accepted. The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 45-49 are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al (US Publication 2020/0028723 A1) in view of Gong et al (US Publication 2019/0215122 A1).
Regarding to claims 45-49, Gao discloses an apparatus (fig. 11-15) and method (fig. 21) for wireless communication of a user equipment UE 20, comprising: a memory 24; at least one processor 28 coupled to the memory and configured to: generate SI 30 a reference signal using a base sequence obtained from a table (page 24 paragraph 0227), the table including a plurality of base sequences that each have a peak-to-average-power ratio PARR below a threshold (page 21 paragraph 0201); and transmit S210 the reference signal to a base station 48 (page 24 paragraph 0227).

-3, 3, -1, -3, -1, -3, 1, 1, -3, -3, -1, -1, 3, -3, 1, 3, 1, 1;
-3, -3, 1, -3, 3, 3, 3, -1, 3, 1, 1, -3, -3, -3, 3, -3, -1,-1;
-3, 1, -3,-3, 1, -3, -3, 3, 1, -3, -1, -3, -3, -3, -1, 1, 1, 3;
-3, 3, 1,-1, -1, -1, -1, 1, -1, 3, 3, -3, -1, 1 ,3, -1, 3, -1;
-3, -3, 1, -1, -1, 1, 1, -3, -1, 3, 3, 3, 3, -1 ,3, 1, 3, 1;
-3, -3, 3, 3, -3, 1, 3, -1, -3, 1, -1, -3, 3, -3, -1, -1, -1, 3;
-3, -3, 3, 3, 3, 1, -3, 1, 3, 3, 1, -3, -3, 3, -1, -3, -1, 1;
-3, 3, -1, 1, 3, 1, -3, -1, 1, 1, -3, 1, 3, 3, -1, -3, -3, -3;
-3, 1, -3, -1, -1, 3, 1, -3, -3, -3, -1, -3, -3, 1, 1, 1, -1, -1;
-3, -3, 3, 3, 3, -1,-1, -3, -1, -1, -1, 3, 1, -3, -3, -1, 3, -1;
-3, -1, 3, 3, -1, 3, -1, -3, -1, 1, -1, -3, -1, -1, -1, 3, 3, 1;
-3, -1, -3, -1, -3, 1, 3, -3, -1, 3, 3, 3, 1, -1, -3, 3, -1, -3;
-3, 3, 1, -1, -1, 3, -3, -1, 1, 1, 1, 1, 1, -1, 3, -1, -3, -1;
-3, -1,-1, -3, 1, -3, 3, -1,-1, -3, 3, 3,  -3, -1,3, -1, -1, -1; and
-3, -3, -3, 1, -3, 3, 1, 1, 3, -3, -3, 1, 3, -1, 3, -3, -3, 3.

However, Gong discloses an apparatus (fig. 3) and method (fig. 4) for wireless communication comprising a plurality of base sequences comprised in a table include at least the above subset (pages 5-6 paragraph 0072; Table 2).
Thus, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to arrange for the plurality of base sequences as taught by Gong into Gao’s system to improve coverage performance of PUCCH.
Allowable Subject Matter
Claims 1, 3-12, 14-23, 25-34, and 36-44 are allowed.
The prior art of record fails to teach or make obvious for “generating a reference signal using a base sequence obtained from a table, the table including a plurality of base sequences that each have a peak-to-average-power ratio (PAPR) below a threshold, wherein each of the plurality of base sequences comprised in the table are associated with a first radio access technology (RAT), and wherein a first sequence set PAPR metric of the plurality of base sequences is lower than a second sequence set PAPR metric associated with a second plurality of base sequences associated with a second RAT different from the first RAT”, when such table of sequences is considered within the specific combination of steps or structure recited in the method of claim 1 or in the device of claims 12, 23, and 34.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Duc T Duong whose telephone number is (571)272-3122.  The examiner can normally be reached on Mon-Fri; 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on (571)272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/DUC T DUONG/Primary Examiner, Art Unit 2467